Filed:   September 11, 1997


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                             No. 96-4169
                             (CR-95-84)



United States of America,

                                                 Plaintiff - Appellee,

           versus

Lloyd Lenwood Walker,

                                               Defendant - Appellant.




                              O R D E R


           The Court amends its opinion filed August 14, 1997, as

follows:
           On page 5, first paragraph, line 2 -- the citation is

corrected to begin "United State s v. Hayden."

                                       For the Court - By Direction



                                            /s/ Patricia S. Connor

                                                      Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 96-4169

LLOYD LENWOOD WALKER,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Lynchburg.
Samuel G. Wilson, Chief District Judge.
(CR-95-84)

Submitted: February 11, 1997

Decided: August 14, 1997

Before HALL and NIEMEYER, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Joseph Abraham Sanzone, JOSEPH A. SANZONE ASSOCIATES,
Lynchburg, Virginia, for Appellant. Robert P. Crouch, Jr., United
States Attorney, Thomas L. Eckert, Assistant United States Attorney,
Washington, D.C., for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Lloyd L. Walker appeals from his conviction of distribution of
crack cocaine, 21 U.S.C. § 841(a)(1) (1994), for which he received a
151-month prison sentence. Walker claims, first, that his unwarned
statements to the police were the result of a custodial interrogation in
violation of Miranda v. Arizona, 384 U.S. 436 (1966), and, therefore,
should have been suppressed. Walker also claims that the 100-to-1
sentencing ratio for crack cocaine as compared to cocaine powder
adversely affects blacks in violation of due process and equal protec-
tion. We affirm.

On April 26, 1995, Officer William Dance of the Lynchburg, Vir-
ginia, police department directed a controlled purchase of crack
cocaine from Walker at his residence in Lynchburg. After the infor-
mant returned from purchasing the cocaine, Dance applied for a
search warrant for Walker's residence while Officer Thomas was
directed to proceed to Walker's house and keep him under surveil-
lance until officers arrived with the search warrant. When Thomas
observed Walker leaving his residence with another person, Thomas
was ordered to follow Walker and to stop his car when he was joined
by a backup unit. Walker was intercepted in the parking lot of a con-
venience store. The passenger, upon seeing the police approaching,
opened the door and dropped a small bag of cocaine on the ground.

The officers searched Walker's car in the parking lot but found no
weapons or drugs. Walker's car was taken for an inventory search and
Walker, handcuffed, was taken by Commander Cyrus back to his resi-
dence. Dance had arrived a few moments earlier with a search war-
rant.

Once inside the residence, Dance asked Walker, "The cocaine is in
the bottom drawer upstairs in the safe, isn't it?" to which Walker

                    2
responded, "Yes." After other agents went upstairs to find the cocaine,
Walker turned to Dance and said that the cocaine belonged to him and
that his girlfriend (who was at the residence at the time the search was
taking place) "had nothing to do with it." According to Dance, Walker
made this statement approximately 20 to 30 seconds after Dance had
asked him about the location of the cocaine. Dance and the other offi-
cers eventually retrieved the cocaine from a locked chest of drawers
in an upstairs bedroom, using a key found on a key ring in Walker's
car. Dance then asked Walker "where the weapon was." Walker first
said it was "downstairs" and then told Dance that it was behind a tele-
vision in the room in which they were standing. Dance retrieved the
gun and removed the clip. As Dance was speaking to another officer,
Walker said that the firearm was registered in his name. It is undis-
puted that, up to this point, no one had read Walker his Miranda
rights.

Walker filed a motion to suppress his statements made to Dance
about the location of the cocaine and the weapon and to suppress the
key seized from his car. After a hearing on the motion, the district
court granted the motion to suppress the unwarned statements con-
cerning the locations of the gun and the cocaine. The court also sup-
pressed the key because it was not relevant evidence. However, the
district court denied the motion with respect to Walker's statement
that the gun was registered to him and other statements that were not
in response to questions, on the grounds that they were volunteered
and, therefore, not fruit of the Miranda violation.

Walker elected to be tried by the court and was found guilty of (1)
distribution of crack cocaine and (2) using or carrying a firearm dur-
ing and in relation to a drug trafficking crime, 18 U.S.C. § 924(c)
(1994). However, the district court subsequently vacated Walker's
§ 924(c) conviction in light of Bailey v. United States, ___ U.S. ___,
64 U.S.L.W. 4039 (U.S. Dec. 6, 1995) (Nos. 94-7448/7492). Walker
noted a timely appeal.

The district court's legal conclusion regarding the motion to sup-
press is reviewed de novo, and its findings of fact are reviewed for
clear error. United States v. Han, 74 F.3d 537, 540 (4th Cir.), cert.
denied, ___ U.S. ___, 63 U.S.L.W. 3807 (U.S. June 3, 1996) (No. 95-
8891); United States v. Williams, 10 F.3d 1070, 1077 (4th Cir. 1993).

                    3
Walker's statement regarding ownership of the cocaine was properly
admitted by the district court. It is well settled that spontaneous or
volunteered statements are not barred under Miranda. "Volunteered
statements of any kind are not barred by the Fifth Amendment and
their admissibility is not affected by our holding today." Miranda v.
Arizona, 384 U.S. at 478. A statement that is unsolicited or unrespon-
sive to an earlier question is deemed voluntary and, therefore, admis-
sible. See, e.g., United States v. Wright, 991 F.2d 1182, 1186-87 (4th
Cir. 1993); United States v. Cordova, 990 F.2d 1035, 1037-38 (8th
Cir. 1993); Anderson v. Thieret, 903 F.2d 526, 532 (7th Cir. 1990)
(lapse of time and nonresponsive nature of defendant's statement "re-
moves any possibility that [defendant] was responding to police inter-
rogation"); United States v. Suggs, 755 F.2d 1538, 1542 (11th Cir.
1985) (voluntary comments unresponsive to police questioning are
admissible even after Miranda rights are asserted).

Walker's statement regarding ownership of the drugs was
volunteered--Dance had already asked the question concerning the
location of the drugs and had turned away from Walker without ask-
ing any more questions. In any event, any error in the admission of
this statement was harmless because the other evidence presented by
the government was sufficient to convict him. See United States v.
Mobley, 40 F.3d 688, 694 (4th Cir. 1994) (statement obtained in vio-
lation of Miranda was harmless error where other evidence at trial
clearly established guilt), cert. denied, ___ U.S. ___, 63 U.S.L.W.
3832 (U.S. May 22, 1995) (No. 94-8158); United States v. Khan, 993
F.2d 1368, 1376 (9th Cir. 1993) (same).

This court has held that the higher guideline range applicable to
crack cocaine, as compared to powder cocaine, does not violate equal
protection or the due process clause. United States v. Fisher, 58 F.3d
96, 98-100 (4th Cir.), cert. denied, ___ U.S. ___, 64 U.S.L.W. 3270
(U.S. Oct. 10, 1995) (No. 95-5923). See also United States v.
Jackson, 84 F.3d 1154 (9th Cir. 1996), cert. denied, ___ U.S. ___, 65
U.S.L.W. 3353 (U.S. Nov. 12. 1996) (No. 96-6320); United States v.
Steen, 55 F.3d 1022, 1029 n.15 (5th Cir. 1995), cert. denied, ___ U.S.
___, 64 U.S.L.W. 3397 (U.S. Dec. 4, 1995) (No. 95-6564); United
States v. Shorter, 54 F.3d 1248, 1253 n.11 (7th Cir. 1995), cert.
denied, ___ U.S. ___, 64 U.S.L.W. 3247 (U.S. Oct. 2, 1995) (No. 95-
5456). Moreover, Congress has recently rejected the Sentencing Com-

                   4
mission's recommendation to lower the ratio between crack cocaine
and powder cocaine. See United States v. Hayden, 85 F.3d 153, 157-58
(4th Cir. 1996).

Accordingly, we affirm Walker's conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                   5